DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Status of Rejections
All previous rejections are maintained. 

Claims 1-5 and 8 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohe et al (US 4,626,334) in view of Hutchings et al (US 4,513,102) and Urgeghe et al (US 2013/0186750 A1).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 1: Ohe teaches an electrode for evolution of gaseous products in electrolytic cells (anode, see e.g. abstract of Ohe) consisting of a metal substrate (see e.g. abstract of Ohe) provided with a catalytic coating (see e.g. abstract of Ohe), said catalytic coating consisting of a mixture consisting of ~37-97% by weight of tin oxide (50-96.9% mol of tin), ~0.1-46% by weight of iridium oxide (0.1-30% mol of iridium) and ~1-44% by weight of ruthenium oxide (3-45% mol ruthenium) referred to the metals (see e.g. abstract of Ohe), said catalytic coating being made up of layers (see e.g. col 3, lines 47-54 of Ohe). The weight% of Ohe overlaps with the claimed ranges of 55-70% by weight of tin, 5-10% by weight of iridium and 20-40% by weight of ruthenium referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Ohe does not explicitly teach said catalytic coating being made up of layers with an average thickness of 0.1 to 0.4 µm. However, Ohe teaches that the catalytic coating is 

Ohe does not explicitly teach that said catalytic coating having a total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals of 2 to 25 g/m2. Hutchings teaches a catalyst coating for an anode consisting of ruthenium, iridium, and tin oxide (see e.g. abstract of Hutchings) with a total of loading of 30 g/m2 (3mg/cm2, see e.g. col 2, lines 20-25 of Hutchings). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ohe to use the loading taught in Hutchings because Hutchings teaches this is a suitable loading for anodes consisting of ruthenium, iridium, and tin oxide. With the total loading of loading of 30 g/m2 and the weight% of iridium and ruthenium, ~1.1%-90% taught in Ohe above, the total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals would be 0.3-27 g/m2 which overlaps with the claimed range of 2 to 8 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

The limitation “said catalytic coating is obtained by applying a solution containing precursors of the components of said catalytic coating to the metal substrate with subsequent drying at 50- 60°C and thermal decomposition at 450-600°C until reaching a noble metal loading, followed by a final heat treatment at 500-550°C for 20-200 minutes upon reaching said total noble metal loading” is a product-by-process claim. 

MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).’ The instant specification does not indicate that this product-by-process limitation creates a product with properties not already claimed in claim 1 that would be different from that taught by Ohe in view of Hutchings. The only unexpected result mentioned in the instant specification is a result of thickness (see e.g. page 3, lines 17-20 of the instant specification) or an intermediate heating step after achieving half the total noble metal loading (see e.g. page 4, lines 21-24 of the instant specification). Therefore, Ohe in view of Hutchings renders this limitation obvious because Ohe in view of Hutchings discloses all the structural limitations of claim 1. 

Additionally, Ohe teaches that any method of applying the catalyst can be used (see e.g. col 3, lines 58-61). Urgeghe teaches a method of applying a catalytic coating of ruthenium, iridium, and tin (see e.g. [0007] of Urgeghe) wherein a solution containing precursors of the components of said catalytic coating to the metal substrate with subsequent drying at 50- 200°C and thermal decomposition at 400-850°C until reaching a noble metal loading, followed by a final heat treatment at 400-850°C for 5-60 minutes upon reaching said total noble metal loading (the final thermal decomposition step) (see e.g. [0009] of Urgeghe), which overlap with the claimed ranges. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ohe in view of Hutchings to use the method of forming the catalyst as taught in Urgeghe because Urgeghe teaches this is a suitable method of applying these coatings. 

Claim 2: Ohe in view of Hutchings and Urgeghe does not explicitly teach that said layers have a noble metal loading expressed as the sum of iridium and ruthenium referred to the metals of 0.2 to 1.4 g/m2 per layer. However, as shown in the rejection of claim 1 above, Ohe in view of Hutchings that the total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals would be 0.3-27 g/m2. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that said layers have a noble metal loading expressed as the sum of iridium and ruthenium referred to the metals taught in Ohe would be less than 0≤x≤0.3-27 g/m2 because the combined loading the layers needs to add up to 0.3-27 g/m2. 0≤x≤0.3-27 2 overlaps with the claimed range of 0.2 to 1.4 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 3: Ohe in view of Hutchings and Urgeghe teaches that the total noble metal loading of said catalytic coating expressed as the sum of iridium and ruthenium referred to the metals is 0.3-27 g/m2 which overlaps with the claimed range of 5 to 12 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 4: Ohe in view of Hutchings and Urgeghe teaches that the ratio Ir/Ru is ~0.003-17 by weight referred to the metals (based on Irmax/Rumin and Irmin/Rumax) which overlaps with the claimed range of 0.3 to 0.4 by weight referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 5: Ohe in view of Hutchings and Urgeghe teaches that said catalytic coating consists of a mixture of oxides containing ~37-97% by weight of tin (50-96.9% mol of tin), ~0.1-46% by weight of iridium (0.1-30% mol of iridium) and ~1-44% by weight of ruthenium (3-45% mol of ruthenium) referred to the metals (see e.g. abstract of Ohe) which overlaps with the claimed range of 55-65% by weight of tin, 16-20% by weight of iridium and 20-25% by weight of ruthenium referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 8: Ohe in view of Hutchings and Urgeghe teaches an electrolysis cell of alkali chloride solutions (see e.g. col 5, lines 20-25 of Ohe) comprising an electrode according to claim 1 (see rejection of claim 1 above) as chlorine-evolving anode (see e.g. col 6, lines 16-18 of Ohe). 

Affidavit
The declaration under 37 CFR 1.132 filed 05/20/2021 is insufficient to overcome the rejection of the claims based upon 35 USC 103 over Ohe as set forth in the last Office action. See explanation below. 

Response to Arguments
05/20/2021 have been fully considered but they are not persuasive.

On page(s) 7, the applicant argues that the claimed invention uses solution of precursor salts of SnHAC, IrHAC, and RuHAC. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page(s) 8, the applicant argues that Ohe not teach the coating thickness being less than 0.5 µm. This is not considered persuasive. The claim limitation requires “said catalytic coating being made up of layers with an average thickness of 0.1 to 0.4 µm”. This is different from what the applicant is arguing. Ohe teaches that the catalytic coating is made up of multiple layers (see e.g. col 3, lines 47-54 of Ohe) having a total thickness of the catalyst layer is 0.5-10 µm (see e.g. col 3, lines 14-15 of Ohe). It would have been obvious to a person having ordinary skill in the art at the time of filing that the average thickness of the multiple layers would be less than 0.5-10 µm and thus the average thickness would be 0-10 µm which overlaps with the claimed range of 0.1 to 0.4 µm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.



On page(s) 9, the applicant argues there is an “unexpectedly improved performances” from the thickness and amounts of the noble metal. This is not considered persuasive. It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d). The only data provided to established an unexpected result only contains the following data:
Example 1:
32% Ru from RuHAC
8% Ir from IrHAC
60% Sn from SnHAC
0.4 µm thickness
Example 2:
27% Ru from RuHAC
10% Ir from IrHAC
63% Sn from SnHAC
0.3 µm thickness
Counterexample 1:
30% Ru from RuCl3*3H2O
19% Ir from H2IrCl6*6H2O
51% Ti from TiCl3
0.6 µm thickness
Counterexample 1:
20% Ru from RuCl3*3H2O
10% Ir from H2IrCl6*6H2O
70% Ti from C16H30O4Sn
1.3 µm thickness

There is not enough data to establish the criticality of the process of making, the range of 55-70% tin oxide, 5-10% iridium oxide, 20-40% ruthenium oxide, and thickness of 0.1 to 0.4 µm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795